                                                                                          GLERK'B OPFIQ; U.Q.UI%% 66UW
%AO247(02/08) OrderRegardingMotionforSentenceReduction                                               a.rnl.Mvlk.L.E-VA .
                                                                                                           FILED
                                U NITED STATES D ISTRJCT C OURT                                      FEB !2 2219
                                                           forthe
                                                                                                JULI . U               .TN %
                                                 W estern DistrictofVirginia                  BY:
                                                                                                      D            L
                 United StatesofAm erica                     )
                             V.                              )
               BOBBY JUNIOR VENABLE                          ) CaseNo: 4:97-cr-70070-001
                                                             ) USM No:07344-084
DateofPreviousJudgment:             01/30/1998               ) Randy V.- Cargill                                .-.--.
(UseDateofLastAmendedJudgmentifApplicable)                   ) Defendant'sAttorney
                 OrderRegardingM otionforSentenceReductionPursuantto 18U.S.C.j35824$42)
        Uponmotionof 1
                     -
                     71thedefendantF..
                                     -!
                                      1theDirectoroftheBureauofPrisonsF.
                                                                       -
                                                                       ..
                                                                        1
                                                                        rthecourtunder18U.S.C.
j3582(c)(2)forareductionintheterm ofimprisonmentimposedbasedonaguidelinesentencingrangethathas
subsequently been lowered andm aderetroactivebytheUnited StatesSentencing Com mission pursuantto 28U.S.C.
9994(u),andhavingconsideredsuchmotion,
IT IS ORDERED thatthe motion is:
        (Z DENIED. I--IGRANTED andthedefendant'spreviouslyimposedsentenceofimprisonment(asreflectedin
                          thelastjudgmentissued)of                        m onthsisreduced to                                  .
1. COURT DETERM INATION OF GUIDELINE QANGE (PriortoAnyDepartures)
PreviousOffenseLevel:                     Am endedOffenseLevel:
Crim inalHistory Category:                Crim inalHistory Category:
PreviousGuidelineRange:    to     months  Am ended GuidelineRange:                                         to           months
I1. SENTENCE RELATW E TO AM ENDED GUIDELINE RANGE
I
--IThereducedsentenceiswithintheamendedguidelinerange.
r--IThepreviousterm ofimprisonmentimposedwaslessthantheguidelinerangeapplicabletothedefendantatthetime
   ofsentencing asaresultofadepartureorRule35 reduction,andthereducedsentence iscomparably lessthan the
   amended guideline range.
1
-1Other(explain):



111. ADDITIONAL COM M ENTS
     Defendanthasfinished histerm ofincarceration and is currentlyincustody follow ing revocation ofhis supervised
     release.Noreduction isauthorized.


Exceptasprovidedabove,aIlprovisionsofthejudgmentdated 01/30/1998 shallrem ain in effect                .


IT IS SO ORDERED.

OrderDate:              02/12/2019                                                         !*
                                                                                   Judge'ssignamre

EffectiveDate:                                                      Hon.Jackson L.Kiser,SeniorU.S.DistrictJudge
                  (ifdifferentfrom orderdate)                                    Printednameandtitle
